Pope, Judge.
Garnishment. Appellant brings this appeal from an order of the trial court finding him indebted to appellee in the amount of $9,954.23 for unpaid child support. Held:
1. Appellant’s first enumeration cites as error the trial court’s denial of his motion to dismiss the subject garnishment for failing to properly identify the judgment upon which the garnishment was founded. The initial affidavit sworn by appellee’s counsel in support of the garnishment (dated January 25, 1983) identified the base judgment as having been obtained in suit No. D-52471 in the State Court of Fulton County. This affidavit was amended on February 24, 1983 to correctly denominate the court in which the base judgment had been obtained, the Superior Court of Fulton County. The affidavit was again amended on May 18, 1983 to correctly indicate the case number of the base judgment, No. B-52471. Since this final amended affidavit was filed before the entry of the final judgment in this case (June 6, 1983), there was no error in the trial court’s denial of appellant’s motion to dismiss. OCGA § 18-4-3.
2. The issue raised by appellant’s second enumeration of error is controlled adversely to him by the holdings in Wood v. Wood, 239 Ga. 120 (6) (236 SE2d 68) (1977); Turner v. Wood, 162 Ga. App. 674 (2) (292 SE2d 558) (1982); and Sovern v. Sovern, 156 Ga. App. 752 (1) (275 SE2d 791) (1980). The holding in Zerblis v. Zerblis, 239 Ga. 715 (238 SE2d 381) (1977), does not require a different result.

Judgment affirmed.


Quillian, P. J., and Sognier, J., concur.